 In the Matter Of WATERMAN STEAMSHIP CORPORATION AND PAN-ATLANTIC STEAMSHIP CORPORATIONandCOMMERCIAL TELEGRAPHERSUNION, MARINE DIVISION, A. F. or L.Case No. R-1124CERTIFICATION OF REPRESENTATIVESJune 12, 1939On January 9, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding."On January 19, 1939, the Boardissued an Amendment to Direction of Election.2The Direction ofElection, as amended, directed,inter alia,that an election by secretballot be conducted among the radio telegraphers employed onNovember 1, 1938, by Waterman Steamship Corporation and Pan-Atlantic Steamship Corporation, herein called the Companies, includ-ing the four radio telegraphers on vacation on said date and exclud-ing those who prior to the date of balloting had voluntarily quitor had been discharged for cause, to determine whether they desiredto be represented for the purposes of collective bargaining by Com-mercial Telegraphers Union, Marine Division, A. F. of L., by Ameri-can Radio Telegraphists' Association, affiliated with the Committeefor Industrial Organization, or by neither.Pursuant to the Direction of Election, as amended, an election bysecret ballot was conducted among the above-described employeesof the Companies under the direction and supervision of the RegionalDirector for the Fifteenth Region (New Orleans, Louisiana).OnMay 23, 1939, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, issued an Intermediate Report on the-election, copies of which were duly served upon the parties.Noexceptions to the Intermediate Report have been filed by any of theparties.110 N. L.R. B. 1079.a 10 N. L. R. B. 7 08413 N. L. R. B., No. 29.251 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Regional Director reported the following results of theballoting :Total number of employees eligible to vote-----------------23Total number of votes cast________________________________23Total number of votes for Commercial Telegraphers Union,Marine Division, affiliated with A. F. L___________________20Total number of votes for American Radio Telegraphists'Association, affiliated with C. I O_______________________1Total number of votes for neither organization_____________2Total number of blank ballots____________________________0Total number of void ballots_____________________________0Total number of challenged ballots--* ----------------------0Total number of spoiled ballots___________________________0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9,ofNational Labor Relations Board Rules and Regulations--Series 1, as amended,IT IS HEREBY CERTIFIED that Commercial Telegraphers Union, Ma-rineDivision,A. F. of L., has been designated and selected by amajority of the radio telegraphers employed by Waterman Steam-ship Corporation and Pan-Atlantic Steamship Corporation, both ofMobile, Alabama, as their representative for the purposes of collec-tive bargaining, and that, pursuant to Section 9 (a) of the Act, Com-mercial Telegraphers Union, Marine Division, A. F. of L., is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.